Mrs. B. B. Sapp. Director
Teacher Retirement System of Texas
Tribune Building
Austin. Texas   .’                 Opinion No. V-1288

                                                  Re:   Availability to the Teacher
                                                        Retirement System of any
                                                        appropriation from which
                                                        the cost of actuarial serv-
                                                        ices may be paid duringthe,
Dear Mrs. Sapp:                                         present biennium.

            Your request for an opinion concerns the authority of the
Board of Trustees of the Teacher Retirement System ‘to pay for ac-
tuarial services out of funds appropriated to the Teacher Retire-
ment System in House Bill 426, Acts 52nd Leg., 1951, ch. 499. p.
1228, at p. 1424.

          In the appropriation for the Teacher Retirement System,
there appear the following items of appropriation:

                                                  “For the Years Ending
                                                August 31, .’ August 31.
                                                  1952          -1953
    u
        .   .   .

    21.             Medical Board, Secre-
                    tary to Medical Board,
                    Medical Examination,
                    Seasonal Help and Sen-
                    ate Bill 333, Acts of the
                    52nd [5lst] Legislature,
                    Regular Session              18,580.OO        18.580.00

                         Total . . . . . . . . $102,616.00     $102.616.00
Mrs. B. B. Sapp. page 2      (V-1288)



     ‘22.   Rental on equipment,
            bond premiums, post-
            age, equipment, furn-
            iture, travel expense,
            telephone, telegraph,
            freight, printing, sup-
            plies, repairs. publi-
            cations and contingen-
            cies                         30.000.00    30.000.00

               Grand Total --
               Teacher Retirement
              -System of Texas . . . $132.616.00     $132.616.00

           ‘For  the purpose of carrying  out the provisions of
    the Act establishing the Teacher Retirement System,
    there is hereby appropriated to the Teacher Retirement
    System of Texas for each of the fiscal years ending Au-
    gust 31, 1952. and August 31, 1953, all moneys collected
    and received by said System under the provisions of
    Senate Bill Ho. 47, set out by the Regular Session of ~the
    Forty-fifth Legislature and any amounts hereto [sic]
    and also any balances on hand at the end of each pre-
    ceding fiscal year, together with all sums received by
    virtue of House Bill No. 8, Forty-seventh Legislature.’

            The above general appropriation following the several
specific items of appropriation is sufficient to appropriate all un-
expended balances in the Expense Fund set up by Subsection 7 of
Section 8 of Senate Bill 47, Acts 45th Leg., R.S. 1937, ch. 470. p.
1178, at p. 1193 (Art. 2922-1. V.C.S.). as “the fund from which the
expenses of administration and maintenance of the Retirement
System shall be paid.” This is a statutory fund derived from the
$1.00 per year membership fee exacted from the several mem-
bers of the, Teacher Retirement System under thenTeacher Re-
tirement Act. This fund,, as one of the several funds established
“under the provisions of Senate Bill No. 47 . . . by the Regular
Session of the 45th Legislature, ” is appropriated by the general
appropriation set out above “for the purpose of carrying out
the provisions of the Act establishing the Teacher Retirement
System.” (Emphasis added.)

           We think this underscored portion of the appropriation
to the Teacher Retirement System is clearly sufficient to author-
ize the Board of Trustees of the System to use the moneys thus
appropriated to pay for the services of the actuary required by
Section 6. Subsection (13), Article 2922-1. V.C.S. Cf. Arizona
Mrs. B. B. Sapp. page 3       (V-1288)



Teachers’ Retirement System v. Frohmiller, 60 Arie. 485, 140 P.2d
       43).  By this Article, the Board of Trustees is expressly en-
joined to designate an actuary to act as “the technical adviser of
the State Board of Trustees on matters regarding the operation of
the funds created by the provisions of this Act,’ to make periodic
actuarial investigations “into the mortality, service, and compen-
sation experience of the members and beneficiaries of the Retire-
ment System,” and to do such other actuarial work as is necessary
to the operation of the System.

             You refer in your request to the fact that “upon the re-
quest of the Board of Trustees of the Teacher Retirement System,”
the Governor vetoed Item 20 of the appropriation to the Teacher Re-
tirement System, which provided $600 for “actuarial services.”
The Governor’s veto message shows that this item, which was Deb-
leted completely by the Governor, was vetoed for the reason that he
had been informed by the Board of Trustees that the item was not
needed since actuarial services could be paid for out of another
fund. However,     since, in our opinion, the payment of actuarial ex-
penses is clearly authorized by the appropriation to the Teacher.Re-
tirement System as enacted into law, “there is neither necessity nor
~justification for resorting to legislative history to interpret its mean-
ing. a Ohio Power Co. v. N.L.R.B..  --  176 F.2d 385. 387 (C.C.A. 6th
1949. cert. den. 338 U.S. 8991: BIoard of Insurance Commissioners      v.
Guardian Life Ins. Co.. 142 .Tex. 630. 180 S.W~.Zd 906 119441: Weaver


                          ‘Texasv. Texas h New Orleans Ry.; 42 S.W.
                                                           i, 172 s. w.
                             L3. error ref. w.0.m.); Larkin v. Pruett
                    W. 443 (Tex. Civ. App. 1919); -Ex




                                  Gs-ftice     Co., 66 F.Zd‘855,. 858 (C.
                                        Co. v.
                                             -~.Commissioner
                                                 ~~~.            of Inter-
                               -.A.         5tb 1931); General Atlas
               Sheunard. 37 F. SUPP. 51. 54 fW.0. Tex. 1940);.- In   - re
                      ~Tit. Supp. 9%. 941 (E.-D. MO. 1943); Boston
                 ?Co. v. Department of Public Utilities, 321 Mass.


                     Electric Co.~v. City of Bettendorf, 41 K.W.2d
          SO);      City of Vanceburg v. Plummt ?r’. 275 KY. 713.
122 S.W.Zd 772, 77tj (1938); Maryland Casualty Co. v. Sut,&her  land,
125 Fla. 282, 169 So. 679, 681 (1936); 39 Tex. Jur. 1.61-162. Statutes,
Sec. 88.
                                                       ,,,.   _   _~_l   .,..,   .,,,   .,   .   -.,.   ~,,.   ;,..   .   ..~   ,-..   -~_c,___.   ,..




.-.   -




          Mrs. B. B. Sapp, page 4     (V-1288)



                     It is our opinion, therefore, that the Board of Trustees
          of the Teacher Retirement System is authorized to pay for actu-
          arial services out of the Expense Fund set up by Subsection 7,
          Section 8, Article 2922-l. V.C.S.. and appropriated in full byHouse
          Bill 426, supra, to the Teacher Retirement System.

                      This conclusion is supported by Att’y Gen. Ops. O-1212
          (1939) and O-1176 (1939). The former opinion dealt with the effect
          of an executive veto of several specific items in the appropriation
          for the Highway Department. Following the listed specific items,
          in that appropri.ation, there was an appropriation of “all funds
          coming into the,Xtate Highway Fund . s . for the establishment of
          a system oft state highways and the construction and maintenance
          thereof.‘” It was held that by the veto of the specific items of ap-
          propriation, the amounts which would have been appropriated
          thereby merely became a part of the lump sum appropriation
          made by the general provision appearing at the end of the appro-
          priation for the department and that the general appropriation
          of the entire fund was sufficient to enable the department to pay
          salaries therefrom.

                     In Attorney General’s Opinion O-1176, which also was
          concerned with the effect of an executive veto of an item in an
                   . .
          appropriataon bill, rt was said that “the effect of the veto where
          exercised was to place the Examining Division appropriation in
          the same status as though the vetoed items had never been in-
          cluded in the biII as f&ally passed by the Legislature.”    The
          opinion held that the general appropriation of moneys derived
          from a specific source (‘all fees and assessments collected un-
          der authority of said Examining Law-) could be used to pay for
          a specific item which ahadbeen cohtained in the appropriation for
          the Exa mining Division of the Board,of Insurance Commissioners
          as passed by the Legislature but which had been vetoed by the
          Governor.

                                    SUMMARY

                      The Board of Trustees of the Teacher Retire-
              ment System is authorized to pay for actuarial serv-
               ices out of the Expense Fund set up by Subsection 7.
               Section 8. Article 2922-1. V.C.S.. and appropriated
              in full by House Bill 426, Acts 52nd Leg., 1951, ch.
              499, ,p. 1228, at p. 1424.

                                            Yours very truly,

          APPROVED:                          PRICE DANIEL
                                             Attorney General
          Everett Hutchinson
          Executive Assistant

          Charles D. Mathews
          First Assistant                    UAssistant